 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeokuk Area HospitalandIowa Nurses' Associa-tion,Petitioner.Case 33-RC-262327 January 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS, JOHANSEN, AND BABSONOn 12 June 1980 the Regional Director forRegion 33 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate a unit of all registered nursesemployed by the Employer at its Keokuk, Mon-trose, and Farmington, Iowa facilities. Thereafter,theBoard granted the Employer's request forreview and remanded the case to the Regional di-rector for further consideration in light ofNewton-WellesleyHospital,250 NLRB 409 (1980). On 2September 1980 the Regional Director issued aSupplemental Decision and Order finding that theunit defined in the Decision and Direction of Elec-tion was appropriate and directing the counting ofimpounded ballots. The Board denied the Employ-er's request for review of the Supplemental Deci-sion and Order. The tally of ballots revealed thatthe challenged ballots were sufficient in number toaffect the results of the election. On 17 December1980 the Acting Regional Director issued hisSecond Supplemental Decision on Challenged Bal-lots and Certification of Representative. The Boarddenied the Employer's request for review of thatdecision.In April 1981, an unfair labor practice complaintinCase 33-CA-5360 was issued against the Em-ployer, alleging that the Employer was refusing tobargain with the Petitioner as the certified repre-sentative of its employees. In its answer to thecomplaint, the Employer admitted that it refused torecognize or bargain with the Petitioner, but con-tended that the Petitioner's certification was im-proper because the certified unit was inappropriate.Thereafter, the General Counsel filed a Motion forSummary Judgment and the Board issued a Noticeto Show Cause why summary judgment should notbe granted.On 27 August 1984 the Board issued an orderdenying the Motion for Summary Judgment andremanding the case for further consideration con-sistentwith the Board's then-recent decision inSt.FrancisHospital (St.Francis II), 271NLRB 948(1984). Thereafter, the Petitioner filed a petition forreconsideration,which the Board denied by Orderdated 26 October 1984.On 2 November 1984 the Regional Directorissued an order reopening the record in the instantrepresentation case and directing that a hearing beconducted for the limited purpose of receiving evi-dence to determine whether, in view of the Board'sdecision inSt.Francis II,the unit of registerednurses was appropriate. Thereafter, on 11 January1985, the Regional Director issued the attachedThird SupplementalDecision,OrderRevokingCertification of Representative and Direction ofElection, in which he found appropriate an all-pro-fessional unit, including the 78 registered nurses, 12medical technologists, and I pharmacist. In sodoing, the Regional Director rejected the Petition-er'scontention that a unit limited to registerednurses was an appropriate unit for bargaining.In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion.The Board, by mailgram dated 7 February1985, granted the request for review. Pursuant tothe Board's procedures, the election was conductedas scheduled on 7 February 1985, and the ballotswere impounded pending the Board's decision onreview.The Board has reviewed the entire record in thiscase and has decided to affirm the Regional Direc-tor's Third Supplemental Decision.'We conclude, for the reasons stated by the Re-gionalDirector, that a separate registered nurses'unit is inappropriate in this case and that an all pro-fessionalunit including registered nurses is thesmallest appropriate unit.The Regional Director applied the "disparity-of-interests" test as defined inSt.Francis II.He con-cluded that the evidence did not establish "sharperthan usual" differences or disparities between theterms and conditions of employment of registerednurses and those of other professional employees,notwithstanding the pharmacists' and medical tech-nologists' somewhat greater educational and experi-ence requirements, and corresponding higher pay.The Regional Director found that:[P]etitioner had proffered no evidence . . . toshow an Employer or industry practice of hos-pitaladministrationdealingwith registerednurses as a group separately from its dealingswith other professional employees. In addition,iThe Petitioner's objection to the Regional Director's reopening ofthe hearing is without merit. This issue was previously argued by the Pe-titioner in its petition for reconsideration and was ruled upon by theBoard. We also reject Petitioner's further argument that the Regional Di-rector erredin issuingan order in this case rather than forwarding hisfindings of fact and recommendations to the Board for its considerationin Case 33-CA-5360 Thisissue alsowas ruled upon in the order denyingthe petition for reconsiderationMoreover, the same issue was before theUnited States Court of Appeals for the District of Columbia Circuit, andthe court ruled in the Board's favor SeeIowaNurses Association v.NLRB,No 84-1563 (D.C Cir, Mar 20, 1985) (per cunam) Finally, thePetitioner's request that the Board's decision inSt Francis II,supra, bereconsidered is denied278 NLRB No. 33 KEOKUK AREA HOSPITALthe supplemented record shows substantial'evi-dence of common policies and procedures af-fecting all professional employees, and a suffi-cient degree of functional integration, overlapof -function and regular contact among profes-sional employees to -warrant including all pro-fessional employees in a single unit.The record supports the Regional Director'sfindings.All professional employees are subject tothe same personnel policies and procedures (e.g.,procedures for discipline, grievance processing, andhiring). There is also, as found by the Regional Di-rector, regular contact among the professional em-ployees.Medical technologists and, staff nurseshave daily contact on the patient care floors. More-over, as noted by the Regional" Director, the pro-fessionalemployees are 'functionally integrated.Medical technologists, staff nurses, and the pharma-cist are in regular communication with regard tocertain procedures (e.g., therapeutic drug monitor-ing and hyperalimentation) and all respond to"code blue" or cardiac arrest situations. In addi-tion, staff nurses,medical technologists, and thepharmacist or pharmacy nurse, together with per-sonnel from other departments as appropriate in in-dividual cases, participate in patient conferences.Finally, there is some overlap of function amongprofessional employees.For example, pharmacynurseswork under the direction of, and performmany of the same tasks as, the pharmacist.Based on the above, we agree with the RegionalDirector that it has not been established that sharp-er than usual differences exist between the peti-tioned-for registered nurses and the Employer'sother professional employees.Moreover, the fore-going' evidence indicates that the professionalsshare common policies and procedures and a suffi-cient degree of functional integration, contact, andoverlap offuriction which warrant'fmding that thesmallest appropriate unit for bargaining is the all-professional- unit.St.Francis II,supra.The election was held 7 February 1985 and theballots were impounded. Having affirmed the Re-gionalDirector'sunitdetermination,we shalldirect the Regional Director to open and count theballots and issue the appropriate certification.-ORDERThe Regional Director for Region 33 is directedto open and count the ballots cast ^ in the 7 Febru-ary 1985 election and issue the appropriate certifi-cation.APPENDIX243Third Supplemental Decision, Order RevokingCertification of Representative and Direction ofElection.Following the filing of the petition in the above-cap-tioned case on May 12, 1980, a hearing was held on May28 and 29, 1980. Thereafter, the undersigned issued a De-cision and Direction of Election on June 12, 1980, direct-ing that an election be held in the following unit:All full-time andregular part-time registered nurses,includingRelief Supervisors, Part-time Relief- Su-pervisors,AssistantHead ` Nurses, Clinic Nurses,Pharmacy Nurses, Infection Control Nurse, PatientEducation Coordinator, Utilization Review Coordi-nator and Social Service Director employed by theEmployer at its Keokuk, Montrose and Farminton,Iowa facilities; but excluding all technical employ-ees,business and clerical employees, service andmaintenance employees, and all other professionalemployees, guards and supervisors as defined in theAct.On July 9, 1980, the Board granted the Employer's Re-quest for Review and remanded the matter to the under-signed for further consideration in light of the Board'sDecision inNewton-WellesleyHospital,250 NLRB 409(1980). Pursuant to the remand; further hearing was heldon August 4-7, 1980. On September 2, 1980, the under-signed issued a Supplemental Decision and Order Direct-ing the Counting of Impounded Ballots finding that theunit defined in the above Decision and Direction ofElection was appropriate and directing that the ballotscast and impounded at the election held on July 10, 1980,be opened and counted. On October 23, 1980, the Boarddenied the Employer'sRequestfor Review of the aboveSupplemental' Decision and Order. On November 7,1980, the impounded ballots were opened and counted,and the Tally ofBallots issuedthat date -showed that ofthe 73 valid ' votes cast, 36 were cast for the Petitioner,34 were cast against Petitioner, `and 3 were challenged.Inasmuch as challenged ballots were sufficient in numberto affect theresultsof the election, the ActingRegionalDirector following an investigation on the challengedballots issued a Second Supplemental Decision on Chal-lenged Ballots and Certification of Representative on De-cember 17, 1980, wherein the challenges to two chal-lenged ballots were sustained and Petitioner was certifiedas' the exclusive collective bargaining representative forallunit employees. On' February 18, 1981, the Boarddenied the Employer's Request for Review of the aboveSecond Supplemental Decision on Challenged Ballotsand Certification of Representative. Following the filingof a Charge Against Employer in Case 33-CA-5360 onMarch 27, 1981, and the issuance of Complaint on April2, 1981, following an investigation of the Charge AgainstEmployer, the Employer admitted in its Answer to theComplaint that it refused to recognize or bargain collec-tively with the Petitioner. Accordingly, Counsel for theGeneral Counsel -filed his Motion for Summary Judg-ment on May 8, 1981. On May 15, 1981, the Board 244DECISIONSOF NATIONAL LABOR RELATIONS BOARDissued a Notice to Show Cause why General Counsel'sMotion for Summary Judgment should not be granted.Thereafter,on August27, 1984,the Board issued itsOrder Remanding wherein it denied the General Coun-sel'sMotion for Summary Judgment and remanded Case33-CA-5360 for the undersigned's further considerationconsistentwith the Decision and Order in St.FrancisHospital,271NLRB 948(1984), including,if necessary, areopening of the record in the instant representationcase.On September 14, 1984,Petitioner filed a Petitionfor Reconsideration in Case 33-CA-5360submitting thatthe case be decided promptly and expeditiously and thatthe General Counsel'sMotion for Summary Judgment begranted.On October 26, 1984,the Board issued its OrderDenying Motion denying Petitioner's Petition for Recon-sideration.After issuance of the Board'sOrder Remanding datedAugust 27,1984, and after affording the parties an op-portunity to submit their respective positions on whetherthe record in the instant case should be reopened, Iissued on November 2,1984,an Order Reopening theRecord,directing that a hearing be conducted for thelimitedpurpose of receiving evidence to determinewhether,in view of the Board's decision inSt.Francis II,the unit in which the above election was conducted wasappropriate at the time the election was held. On De-cember 12,1954,a hearing for this purpose.was heldbefore a Hearing Officer of the Board. IAt the hearing,the Employer argued in favor of anall-professional unit and took the position that the unit,should include, in addition to registered nurse classifica-tions,the following:2pharmacists, medical technologists,medical laboratory technicians,3 radiology technologists,physical therapists,and cytotechnologists.The Petition-er's position,stated at the hearing,is that the unit origi-nally found is appropriate for purposes of collective bar-gaining under the standards set forth inSt.Francis H.Atthe time of the election, the Employer employed onenon-supervisory pharmacist,twelvemedical technolo-gists,two medical laboratory technicians,twelve medicaltechnologists,two medical laboratory technicians, nineradiology technologists,and no physical therapists or cy-totechnologists. -In the September 2, 1980, Supplemental Decision, Ifound that,in addition to those employees in all classifi-cations then included in the unit, employees in the classi-fications of pharmacists and medical technologists wereprofessional employees. ,In the same decision,I foundthat the employees in the following classifications werenot professional employees:radiology technologists, li-censed practical nurses; certified laboratory assistants;certified laboratory technicians;and medical laboratory- 1 I have carefully considered the record evidence,the parties' respec-tive statements of position therein and the post-hearing brief submitted bythe Employer.The Petitioner chose not to remain at the hearing afterpresenting its position,and not to file a brief2The Employer took the position that the position of certified nurseanesthetist should be included in the unit.In the original Decision andDirection of Election,this position was included in the unit although notidentified by name in the unit description.There is no dispute that thisposition is in the unit3The Employer apparently inadvertently referred to employees in thisclassification as medical laboratory technologiststechnicians.The supplemental record contains no evi-dence to warrant a departure from those determinations.The duties, wages, hours and working conditions ofthe registerednursesare set forth in the original Deci-sion and Direction of Election, and those of the pharma-cists and medical technologists are set forth in the Sep-tember 2, 1980 Supplemental Decision. These will not berepeated here at length. Inasmuch as there were no phys-ical therapists and cytotechnologists employed at thetime of the election, the record, as supplemented,is silentconcerning the wages, hours, working conditions andduties of employees in these classifications. Accordingly,no determination can currently be made concerning theirstatus as professional or technical employees.InSt.Francis II,the Board announced that in deter-mining whether a petitioned-for unit in a health care in-stitution is an appropriate unit, "normal criteria" (i.e.,usual community-of-interest elements) must be examined,"but sharper than usual differences (or `disparities') be-tween the wages, hours and working conditions, etc., ofthe requested employees and those in an overall profes-sionalor nonprofessional unit must be established togrant the unit." Slip op. at p. 15. Accordingly, the in-quiry in the present case must be whether the employeesin the unit sought by Petitioner are subject to wages,hours,working conditions, and other terms and condi-tions of employment which are sufficiently disparatefrom those of other professional employees to warrant aseparate unit.The Petitioner urges that the disparities of interest be-tween registered nurses and all other professional em-ployees, noted in the September 2, 1980 SupplementalDecision, are sufficient to warrant the finding that thepetitioned-for unit is appropriate. It was noted thereinthat the vast majority of registered nurses, serving asstaff nurses, provided direct patient care around theclock, and incident to these duties, had intermittent con-tact with medical technologists and the pharmacy. It wasfurther noted therein that pharmacists and medical tech-nologists were more highly specialized professionals thanregistered nurses, their educational and experience re-quirements were more extensive than those of registerednurses, and that their rates of pay were correspondinglyhigher.In agreement with the Employer, I find that these dis-parities do not meet the Board's more stringent test, re-quiring sharper than usual differences to warrant findingthat the petitioned-for unit is appropriate. The Petitionerherein has proffered no additional evidence to demon-strate additional or more striking disparities of interestamong these classifications of professional employees.Moreover, the Petitioner had proffered no evidence, andthe record contains no evidence, to show an Employerpractice or industry practice of hospital administrationdealing with registered nurses as a group separately fromitsdealings with other professional employees. In addi-tion, the supplemented record shows substantial evidenceof common policiesand procedures affecting all profes-sional employees, and a sufficient degree of functional in-tegration, overlap of function and regular contact among KEOKUK AREA HOSPITALprofessional employees to warrant including all profes-sional employees in a single unit.The supplemented record shows that all professionalemployees are subject to the same personnel policies andprocedures, which are generally set forth in the employ-ee handbook. These include: procedures for discipline;grievance processing; cafeteria privileges; hiring and ori-entation procedures; entitlement to tuition reimbursementfor professionaltrainingcourses; and the requirement, asa condition of employment, that each professional em-ployeemaintaincurrent registration, certification or li-censing.While some professional employees, such as theutilizationreview coordinator, pharmacist, pharmacynurses,infection control nurses and medical technolo-gists, spend little or no time in direct patient care, never-theless all professional employees implement physicians'orders and have acommon mission,to provide highquality patient care.The supplemented record shows that contact amongthe medical technologists and staff nurses occurs daily onthe wards. Medical technologists receive assistance fromor consult with staffnurses,as the medicaltechnologistsperform such function as drawing blood samples, draw-ing arterial blood gases and twenty-four hour in-patienturine monitoring. Moreover, the record shows functionalintegration among professional employees. Medical tech-nologists, staff nurses, pharmacy nurses and the pharma-cist consult, for example, concerning the procedures forsuch regular treatments as hype:ralimentation(a proce-dure entailing the administration of nutrients and medica-tion intravenously) and therapeutic drug monitoring.Staff nurses, medical technologists and the pharmacist orpharmacy nurse respond, along with physicians and tech-nical staff, in "code blue" situations, that is, when a pa-tient suffers cardiac arrest. Staffnurses,medical tech-nologists, and the pharmacist or pharmacynurse, alongwith personnel from other departments as appropriate inindividualcases,participate in patient conferences.Moreover, there is some overlap of function amongprofessional employees. As noted previously, pharmacynurseswork under the direction of and perform many ofthe same tasks as the pharmacist, are subject to the samedepartmental supervision as the pharmacist, and spendmost of their time in the pharmacy. A similar overlap offunction occurs in the position of social service director.This position, included in the 1980 unit description, was245then occupied by a registerednurse.The supplementedrecord shows that the Employer contemplated that thisposition should be filled by a certified social worker, andthat in prior years the. position was in fact filled by asocial worker.On the basis of these factors and the record as awhole, I find:1.The hearing officer's rulings made at the supplemen-tal hearing are free from prejudicial error and are herebyaffirmed.2.A unit consisting only of registered nurses previous-ly found appropriate and currently sought by Petitionerisnot an appropriate unit under the standards ofSt.Francis II.Accordingly, the Certification of Representa-tive issued on December 17, 1980 shall be, and it herebyis, revoked.3.The following employees4 of the Employer consti-tute a units appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All full-time and regular part-time professional em-ployees, including Pharmacists, Medical LaboratoryTechnologists,RegisteredNurses,Certified Regis-teredNurse Anesthetists, Relief Supervisors, Part-timeRelief Supervisors, Assistant Head Nurse, Pa-tientEducationCoordinator,UtilizationReviewCoordinator and Social Service Director employedby the Employer at its Keokuk Area Hospital facili-ties; but excluding all technical employees, businessand clerical employees, service and maintenanceemployees, and all other employees, guards and su-pervisors as defined in the Act.4 Inasmuch as no determination has been made concerning the profes-sional or technical status of the physical therapist and cytotechnologistclassifications, I shall permit these employees to vote subject to chal-lenge In addition, in the event that either party urges that, because ofchanged circumstances pertaining to whether an individual is or is not aprofessionalemployee withinthe meaningof the Act, any of the positionscurrently included in the unit should be excluded, or that any positionspreviously excluded should be included, employees in such classificationsshall be permitted to vote subject to challenged5Although theunitfound herein is broader than that requested by Pe-titioner, I have administratively determined that the Petitioner had fur-nisheda sufficient showing of interest. If the Petitioner does not wish toparticipate in an election in the unit found appropriate herein, I shallpermit it to withdraw its petition without prejudice upon written noticeto the undersigned within 10 days from the date of issuance of this Deci-sion.